Title: 22.
From: Adams, John Quincy
To: 


       The Weather has softened so much, that, it thaw’d last Night, and has, all this day. We had nevertheless in the forenoon, a Sermon, from, Psalm CXLVII. 17. who can stand before his cold. And a cold Sermon it was. The Subject indeed was such, as that much, was not to be expected from it, nor indeed was much made of it. It was however short, which is a very good Quality at this Season of the year. The afternoon text, from I Corinthians. III. 18. Let no man deceive himself, opened a much wider field for reasoning, and morality. The discourse pleased me much better. My Brother sat up with me; I began upon the first Book of the Satires, which are upon a very different plan from the Odes. Close reasoning, sharp ridicule, and few ornaments are the Characteristics of this kind of Poetry. Ridicule, and even reasoning, may be made use of in an Ode, but it absolutely requires the most fragrant flowers of rhetoric, and Poetry to adorn it.
      